Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Harris appeals a district court order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). The district court concluded Harris was not entitled to a reduction because after considering Amendment 706 to the Sentencing Guidelines, Harris’ range of imprisonment remained the same, the mandatory minimum sentence. We have reviewed the record and find no error. Accordingly, we affirm. We deny Harris’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.